Citation Nr: 1505597	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to increases in the ratings for chondromalacia involving the patellofemoral compartment of the right knee ("right knee disability"), currently assigned "staged" ratings of 10 percent prior to January 30, 2013, and 20 percent from that date.

2.  Entitlement to increases in the ratings for chondromalacia involving the patellofemoral compartment of the left knee ("left knee disability"), currently assigned "staged" ratings of 10 percent prior to January 30, 2013, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to October 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Albuquerque, New Mexico RO, which denied ratings in excess of 10 percent for the bilateral knee disabilities.  An interim [February 2013] rating decision increased the ratings for the bilateral knee disabilities to 20 percent each, effective January 30, 2013; the issues are characterized to reflect that "staged" ratings are assigned, and that both "stages" are on appeal.  


FINDINGS OF FACT

1.  Prior to January 30, 2013, the Veteran's right knee disability was not shown to be manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

2.  From January 30, 2013, the Veteran's right knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 15 degrees or extension limited to 20 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

3.  Prior to January 30, 2013, the Veteran's left knee disability was not shown to be manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

4.  From January 30, 2013, the Veteran's left knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 15 degrees or extension limited to 20 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's right knee disability in excess of 10 percent prior to January 30, 2013, and/or in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2014).

2.  Ratings for the Veteran's left knee disability in excess of 10 percent prior to January 30, 2013, and/or in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was issued prior to the initial adjudication, and thus was timely issued.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2009 and January 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities in appellate status and provide the necessary information to adjudicate these claims.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the Veteran's service-connected knee disabilities under Code 5010-5261.  Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees.

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  For example, the January 2013 VA examination specifically noted that the Veteran does not have any meniscal conditions or surgical procedures for meniscal (semilunar cartilage) conditions.

The Veteran's claim for an increased rating was received in April 2009.  The Board notes that there was a final September 2008 Board decision on the issues currently on appeal.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in April 2008).  Hazan v. Gober, 10 Vet. App. 511 (1997), established that the existence of a prior, separate decision based on a different record was irrelevant to the assignment of an effective date under 38 U.S.C.A. § 5110(b)(2).  However, the Board notes that a higher rating before the final September 2008 Board decision cannot be established in this case as there was simply no evidence pertaining to a higher evaluation for the Veteran's knees added to the record between April and September 2008.  The Board notes that VA treatment records were developed for this period (and were apparently not considered in the September 2008 Board decision), but they do not support a higher rating for either knee (only one complaint of knee arthralgia is noted in these records).

On May 2009 VA examination, the Veteran reported persistent pain to both knees and an occasional locking sensation.  He took ibuprofen and used physical therapy exercises, with fair results.  He denied any symptoms of deformity, instability, stiffness, weakness, incoordination, or episodes of dislocation or subluxation.  He reported locking episodes several times per week.  He reported pain, swelling, and tenderness, and mild flare-ups of joint disease every 2 to 3 weeks, lasting for 1 to 2 days in duration.  He denied any constitutional symptoms of, or incapacitating episodes of, arthritis.  He reported being able to stand for more than one hour but less than three hours, and he was able to walk more than one-quarter mile but less than one mile.  He used no assistive devices and was employed full time.

On physical examination, the Veteran's gait was normal.  The findings of both knees included tenderness and pain at rest.  There were no bumps consistent with Osgood-Schlatter's disease, there was no crepitation, there was no mass behind the knee, there were no clicks or snaps, and there was no grinding or instability.  The patellar abnormality bilaterally was subpatellar tenderness, yet there was no meniscus abnormality.  There was no joint ankylosis of either knee.  Flexion was from 0 to 140 degrees bilaterally, with pain beginning at 140 degrees, and passive range of motion was from 0 to 140 degrees bilaterally, with pain beginning at 140 degrees.  Extension was from 90 to 0 degrees, with pain beginning at 0 degrees, and passive range of motion was from 90 to 0 degrees, with pain beginning at 0 degrees.  There was no additional loss of motion on repetitive use.  The diagnoses included chondromalacia involving the patellofemoral compartment of the right knee, and chondromalacia involving the patellofemoral compartment of the left knee.  The examiner opined that the disabilities caused no significant effects on the Veteran's usual occupation, and had moderate effects on some of the Veteran's usual daily activities such as chores, shopping, exercise, sports, recreation, and traveling.

In July 2009, Presbyterian Hospital responded to the AOJ's records request, indicating that no records were located for the Veteran.

On June 2010 VA treatment, the Veteran reported bilateral knee pain for several years.  He reported that the arthralgia to both knees had worsened in the previous two months, and he had a continuing aching sensation associated with pain and with developing locking of both knees but no giving way.  He reported a sensation of feeling weak but denied any numbness or tingling sensation.  On physical examination, both knees had full range of motion; the knees were tender to palpation but showed no swelling, redness, heat or effusion.  The knees were negative for ligament instability and had negative drawer signs.  

June 2010 MRI results of the right knee showed moderate chondromalacia involving the patella and trochlea, narrowing and mild chondromalacia of the medial compartment with subtotal extrusion of the medial meniscus from the primary weight-bearing portion, medial compartment of the knee.  MRI results of the left knee showed a possible tear at the posterior horn of the medial meniscus, chondromalacia of the apex and medial patellar facet.

In a July 2010 statement, the Veteran stated that he had constant pain in both knees all day long, with pain and irritation of the joint.  He stated the pain increased while walking, standing, kneeling, or climbing stairs.  He reported needing to take constant breaks or rests.  He stated that his knees locked after standing or sitting.

On January 30, 2013 VA examination, the Veteran's diagnoses included bilateral chondromalacia patella and degenerative joint disease of the bilateral knees.  He reported increasing pain in both knees since the last VA examination.  He reported pain with prolonged sitting and needing to stretch his legs periodically.  He worked in customer service and sat all day.  He used over-the-counter Motrin for his pain.  He reported occasional falling.  He did stretching exercises twice per week but reported that he could walk regularly because of the pain.  He reported that he had not seen a doctor because he was told nothing further could be done for his knees, and he should use over-the-counter medications for his pain.  He did not report that flare-ups impacted the function of his knees.  

On physical examination, right knee flexion was to 125 degrees with objective evidence of painful motion at 125 degrees.  Right knee extension ended at 15 degrees with objective evidence of painful motion at 15 degrees.  Left knee flexion was to 125 degrees with objective evidence of painful motion at 125 degrees.  Left knee extension ended at 15 degrees with objective evidence of painful motion at 15 degrees.  All ranges of motion were identical after repetitive use testing, with no additional limitation in ranges of motion.  The functional impairments of both knees included less movement than normal; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; and disturbance of locomotion; interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for the joint line or soft tissues of both knees.  Lachman's test was normal bilaterally, posterior drawer test was normal bilaterally, and medial-lateral instability testing was normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not use any assistive device.  There was no X-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  

Based on these results, a February 2013 rating decision granted increased ratings of 20 percent for the right knee disability and 20 percent for the left knee disability, each effective January 30, 2013 (the date of the VA examination showing that the criteria for the higher ratings were first met).

Additional VA and private treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

While the Veteran has reported chronic knee pain and stiffness, at no time prior to the January 30, 2013 VA examination was there definitive evidence of limitation of extension to 15.  Likewise, at no time during the appeal was flexion limited to 45 degrees for either knee, so as to warrant a separate 10 percent rating under Code 5260.  This is so even with factors of pain and use (repetitive motion) considered, for the either knee.  

Also, at no time from January 30, 2013 was there definitive evidence of extension limited to 20 degrees.  

The Veteran has reported constant pain in the knees, worse with walking, standing, kneeling, and climbing stairs.  He also reports getting fatigued performing normal activity and that his knees lock after standing or sitting.  However, the 2009 VA examiner found that the Veteran could stand between one and three hours at a time and could walk more than 1/4 mile.  Further, his gait was assessed as normal.  In addition, the 2009 examiner found there were no significant effects on the Veteran's usual occupation.  While the 2013 examiner noted some functional loss with respect to the knees, there was no additional imitation of motion following repetitive testing.  Further, the current 20 percent rating for that period takes into consideration the Veteran's limitations.  It follows, then, that the criteria for an even higher rating under the applicable diagnostic codes is not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's knee manifestations were so disabling as to result in higher ratings for either knee under DeLuca.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right knee under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of separate ratings for subluxation/instability.  Such separate ratings may be awarded where there is both (X-ray evidence of) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that arthritis was not documented on imaging studies of the knees, but will consider whether a separate rating for instability due to his service-connected knee disabilities is warranted.  The preponderance of the evidence is against such separate ratings, however.  No examination has found subluxation or lateral instability, despite the Veteran's accounts of locking and instability of station.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for instability for either knee would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's bilateral knee disabilities exceeded what is encompassed by the 10 percent and 20 percent ratings assigned, and therefore a further "staged" increased rating is not warranted for either knee disability.  

The preponderance of the evidence is against these claims; therefore, the appeal in the matters must be denied.

In deciding these increased rating claims, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected bilateral knee disabilities had manifestations warranting increased ratings at any time during the appeal period.  

Regarding both of the increased rating claims on appeal, the Board has considered whether either of these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected bilateral knee disabilities fall squarely within the criteria for the 10 percent and 20 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for either of the claims on appeal.   

Finally, the record reflects that the Veteran is employed full time, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 10 percent for chondromalacia involving the patellofemoral compartment of the right knee prior to January 30, 2013 is denied; a rating in excess of 20 percent for the right knee disability for any period of time since is denied.

A rating in excess of 10 percent for chondromalacia involving the patellofemoral compartment of the left knee prior to January 30, 2013 is denied; a rating in excess of 20 percent for the left knee disability for any period of time since is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


